Rule 905. Filing of Notice of Appeal.

       (a)    Filing with clerk.

              (1)     Two copies of the notice of appeal, the order for transcript, if any,
       and the proof of service required by [Rule] Pa.R.A.P. 906 [(service of notice of
       appeal)], shall be filed with the clerk of the trial court. If the appeal is to the
       Supreme Court, the jurisdictional statement required by [Rule] Pa.R.A.P. 909 shall
       also be filed with the clerk of the trial court.

             (2)    If the appeal is a children’s fast track appeal, [the] a concise
       statement of errors complained of on appeal as described in [Rule] Pa.R.A.P.
       1925(a)(2) shall be filed with the notice of appeal and served on the trial judge in
       accordance with [Rule 1925(b)(1)] Pa.R.A.P. 906(a)(2).

             (3)     Upon receipt of the notice of appeal, the clerk shall immediately
       stamp it with the date of receipt, and that date shall constitute the date when the
       appeal was taken, which date shall be shown on the docket.

              (4)    If a notice of appeal is mistakenly filed in an appellate court, or is
       otherwise filed in an incorrect office within the unified judicial system, the clerk shall
       immediately stamp it with the date of receipt and transmit it to the clerk of the court
       which entered the order appealed from, and upon payment of an additional filing
       fee the notice of appeal shall be deemed filed in the trial court on the date originally
       filed.

              (5)    A notice of appeal filed after the announcement of a determination
       but before the entry of an appealable order shall be treated as filed after such entry
       and on the day thereof.

       (b)     Transmission to appellate court.—The clerk shall immediately transmit to
the prothonotary of the appellate court named in the notice of appeal a copy of the notice
of appeal [showing the date of receipt, the related proof of service] and all
attachments, as well as a receipt showing collection of any docketing fee in the appellate
court required under [Subdivision] paragraph (c). If the appeal is a children’s fast track
appeal, the clerk shall stamp the notice of appeal with a ‘‘Children’s Fast Track’’
designation in red ink, advising the appellate court that the appeal is a children’s fast track
appeal, and the clerk shall also transmit to the prothonotary of the appellate court named
in the notice of appeal the concise statement of errors complained of on appeal required
by [Subdivision] subparagraph (a)(2) of this rule. The clerk shall also transmit with
such papers:
             1.     [a copy of any order for transcript] copies of all orders for
       transcripts relating to orders on appeal;

             2.     a copy of any verified statement, application, or other document filed
       under [Rule 551 through Rule 561] Pa.R.A.P. 551-561 relating to [in forma
       pauperis] in forma pauperis; and

              3.     if the appeal is to the Supreme Court, the jurisdictional statement
       required by [Rule] Pa.R.A.P. 909.

       (c)     Fees.—The appellant upon filing the notice of appeal shall pay any fees
therefor (including docketing fees in the appellate court) prescribed by Chapter 27 [(fees
and costs in appellate courts and on appeal)].

Official Note:

[Insofar as the clerk or prothonotary of the lower court is concerned, the notice of
appeal is for all intents and purposes a writ in the nature of certiorari in the usual
form issued out of the appellate court named therein and returnable thereto within
the time prescribed by Chapter 19 (preparation and transmission of record and
related matters)].

To preserve a mailing date as the filing date for an appeal as of right from an order of the
Commonwealth Court, [see Rule] see Pa.R.A.P. 1101(b).

As to number of copies, [see note to Rule 124 (form of papers; number of copies)]
see Pa.R.A.P. 124, note. The appellate court portion of the filing fee will be transmitted
pursuant to regulations adopted under 42 Pa.C.S. § 3502 [(financial regulations)].

[Pending adoption of such rules the subject is regulated by Paragraph 4 of the
Order amending this rule, which provides as follows:

       ‘‘4. Pending adoption of initial regulations under 42 Pa.C.S. § 3502 (financial
       regulations), the docketing fee (currently $12 in the Supreme Court and the
       Superior Court and $25 in the Commonwealth Court) paid through the clerk
       or prothonotary of the lower court pursuant to Rule 905(c) (fees) of the
       Pennsylvania Rules of Appellate Procedure shall be transmitted as follows:

              (a)    If the docketing fee is tendered by check payable to the
              appellate prothonotary, the clerk or prothonotary of the lower court
              shall transmit the check pursuant to Rule 905(b).




                                             2
              (b) If the docketing fee is tendered by check payable to the clerk or
             prothonotary of the lower court he or she shall endorse it without
             recourse to the appropriate appellate prothonotary and transmit the
             check pursuant to Rule 905(b).

             (c)    If the docketing fee is tendered in cash the clerk or prothonotary
             of the lower court shall draw a check in like amount on the account of
             such clerk or prothonotary to the order of the appropriate appellate
             prothonotary and transmit the check pursuant to Rule 905(b).

             (d)   In matters arising under 42 Pa.C.S. § 723 (appeals from the
             Commonwealth Court), the appellant shall tender the docketing fee in
             the Supreme Court to the Prothonotary of the Commonwealth Court
             by check payable to the order of the Prothonotary of the Supreme
             Court, which shall be transmitted pursuant to Rule 905(b).’’]

[The better practice will be to pay the fee for filing the notice of appeal in the lower
court and the docketing fee in the appellate court by separate checks payable to
the respective clerks or prothonotaries]

[The 1982 amendment to Subdivision (a) corrects deficiencies in previous practice
which were illustrated in State Farm Mutual Auto. Ins. Co. v. Schultz, 281 Pa. Super.
212, 421 A.2d 1224 (1980).]




                                           3
Rule 1922. Transcription of Notes of Testimony.

       (a)    [General Rule.--Upon receipt of the order for transcript and any
required deposit to secure the payment of transcript fees the official court reporter
shall proceed to have his notes transcribed, and not later than 14 days after receipt
of such order and any required deposit shall lodge the transcript (with proof of
service of notice of such lodgment on all parties to the matter) with the clerk of the
trial court. Such notice by the court reporter shall state that if no objections are
made to the text of the transcript within five days after such notice, the transcript
will become a part of the record. If objections are made the difference shall be
submitted to and settled by the trial court. The trial court or the appellate court may
on application or upon its own motion shorten the time prescribed in this
subdivision.] Request for Transcripts.—An appellant may file a request for
transcripts under Pennsylvania Rule of Judicial Administration 4007 prior to or
concurrent with the notice of appeal. If a deposit is required, the appellant shall
make the deposit at the time of the request for the transcript unless the appellant
is requesting a waiver of the cost because of economic hardship. Unless another
Rule of Appellate Procedure provides a shorter time, the court reporter shall
provide the trial judge with the transcript within 14 days of the request for
transcript.    When the appellant receives notice under Rule of Judicial
Administration 4007(D)(3) that the transcript has been prepared, the appellant has
14 days to pay the final balance in compliance with that rule.

      (b)    [Diminution of transcription.

            (1)    In civil cases, an application for an order providing that less
      than the entire proceedings shall be transcribed may be made to the trial
      court by any party within two days after the order for transcript is filed. A
      party shall have the right to require that any specified part of the notes of
      testimony or recordings be transcribed, subject to the applicable
      requirements for the payment of transcript fees.

            (2)    In criminal cases, diminution of transcription shall be in
      accordance with Rule 115 of the Pennsylvania Rules of Criminal Procedure
      (recording and transcribing court proceedings).

             (3)   In any case, untranscribed notes or recordings shall not be part
      of the record on appeal for any purpose.] Filing of the Transcript.—When the
      transcript is delivered to the filing office and the parties under Rule of
      Judicial Administration 4007(D)(4), the transcript shall be entered on the
      docket.




                                          4
      (c)     [Certification and filing.—The trial judge shall examine any part of the
transcript as to which an objection is made pursuant to subdivision (a) of this rule
or which contains the charge to the jury in a criminal proceeding, and may examine
any other part of the transcript, and after such examination and notice to the parties
and opportunity for objection (unless previously given) shall correct such
transcript. If the trial judge examines any portion of the transcript, he shall certify
thereon, by reference to the page and line numbers or the equivalent, which
portions thereof he has read and corrected. If no objections are filed to the
transcript as lodged, or after any differences have been settled or other corrections
have been made by the court, the official court reporter shall certify the transcript,
and cause it to be filed with the clerk of the lower court.] Corrections to
Transcript.—If a transcript contains an error or is an incomplete representation of
the proceedings, the omission or misstatement may be corrected by the following
means:

             (1)   By objection. A party may file a written objection to the filed
      transcript. Any party may answer the objection. The trial court shall resolve
      the objections and then direct that the transcript as corrected be made a part
      of the record and transmitted to the appellate court.

             (2)    By stipulation of the parties filed in the trial court. If the trial
      court clerk has already certified the record, the parties shall file in the
      appellate court a copy of any stipulation filed pursuant to this rule, and the
      trial court shall direct that the transcript as corrected be made a part of the
      record and transmitted to the appellate court.

             (3)    By the trial court or, if the record has already been transmitted
      to the appellate court, by the appellate court or trial court on remand, with
      notice to all parties and an opportunity to respond.

       (d)   Emergency appeals.—Where the exigency of the case is such as to impel
immediate consideration in the appellate court, the trial judge shall take all action
necessary to expedite the preparation and transmission of the record notwithstanding the
usual procedures prescribed in this chapter or in the Rules of Judicial Administration.
[Pending action by the lower court under this subdivision any party may proceed
in the appellate court under Rule 1923 (statement in absence of transcript) and may
append to any filing in the appellate court as much of the record below as the party
desires to bring to the attention of the appellate court.]

Official Note: [Based in part upon former Supreme Court Rule 56, former Superior
Court Rule 46, and former Commonwealth Court Rule 25 and the act of May 11,
1911 (P. L. 279, No. 179), § 4 (12 P. S. § 1199). The 14 day requirement is designed
to fix an objective standard to guide the official court reporter and the lower court,

                                           5
so as to permit the settling of any objections by the lower court and the physical
preparation and transmission by the clerk of the record within the 40 day period
fixed by Rule 1931 (transmission of the record). Although under these rules a writ
of certiorari is no longer issued, the requirements of these rules have the effect of
a Supreme Court order, and the lower court is expected to give the transcription of
notes of testimony under this rule priority over unappealed matters in the lower
court.

The certification requirement of subdivision (c) recognizes that in practice the trial
judge ordinarily will not actually read the transcript prior to certification unless
objection is made by one of the parties. However, the rule requires the judge to
review and correct the charge in criminal cases, to avoid the problems which arise
when a later attempt is made by the trial judge under Rule 1926 (correction and
modification of the record) to conform the transcript to his recollection of events.]
Depending on the order issued by the trial court, a party may wish to seek appellate
review of an order under paragraph (c) by application or in the merits brief. The
2017 amendments addressed changes in the Rules of Judicial Administration. In
addition, the amendment eliminated time limits for objections to or requests for
correction of the transcript. An objection to a transcript must be raised if, for
example, a critical portion of the proceedings was not transcribed.




                                          6
Rule 1925. Opinion in Support of Order.

       (a)    Opinion in support of order.

              (1)     General rule.—Except as otherwise prescribed by this rule, upon
       receipt of the notice of appeal, the judge who entered the order giving rise to the
       notice of appeal, if the reasons for the order do not already appear of record, shall
       [forthwith] within the period set forth in Pa.R.A.P. 1931(a)(1) file of record at
       least a brief opinion of the reasons for the order, or for the rulings or other errors
       complained of, or shall specify in writing the place in the record where such
       reasons may be found.

               If the case appealed involves a ruling issued by a judge who was not the
       judge entering the order giving rise to the notice of appeal, the judge entering the
       order giving rise to the notice of appeal may request that the judge who made the
       earlier ruling provide an opinion to be filed in accordance with the standards above
       to explain the reasons for that ruling.

              (2)    Children's fast track appeals.—In a children's fast track appeal:

                           (i)     The concise statement of errors complained of on
                     appeal shall be filed and served with the notice of appeal [required
                     by Rule 905. See Pa.R.A.P. 905(a)(2)].

                            (ii)   Upon receipt of the notice of appeal and the concise
                     statement of errors complained of on appeal required by [Rule]
                     Pa.R.A.P. 905(a)(2), the judge who entered the order giving rise to
                     the notice of appeal, if the reasons for the order do not already
                     appear of record, shall within 30 days file of record at least a brief
                     opinion of the reasons for the order, or for the rulings or other errors
                     complained of, which may, but need not, refer to the transcript of the
                     proceedings.

              (3)   Appeals arising under the Pennsylvania Code of Military Justice.—
       In an appeal arising under the Pennsylvania Code of Military Justice, the concise
       statement of errors complained of on appeal shall be filed and served with the
       notice of appeal. See Pa.R.A.P. 4004(b).

       (b)     Direction to file statement of errors complained of on appeal; instructions to
the appellant and the trial court.—If the judge entering the order giving rise to the notice
of appeal (‘‘judge’’) desires clarification of the errors complained of on appeal, the judge
may enter an order directing the appellant to file of record in the trial court and serve on
the judge a concise statement of the errors complained of on appeal (‘‘Statement’’).

                                             7
       (1)    Filing and service.—The [A]appellant shall file of record the
Statement and concurrently shall serve the judge. Filing of record shall be [and
service on the judge shall be in person or by mail] as provided in Pa.R.A.P.
121(a) and, if mail is used, shall be complete on mailing if the appellant obtains
a United States Postal Service Form 3817, Certificate of Mailing, or other similar
United States Postal Service form from which the date of deposit can be verified
in compliance with the requirements set forth in Pa.R.A.P. 1112(c). Service on
the judge shall be at the location specified in the order, and shall be either in
person, by mail, or by any other means specified in the order. Service on the
parties shall be concurrent with filing and shall be by any means of service
specified under Pa.R.A.P. 121(c).

      (2)    Time for filing and service.—

             (i) The judge shall allow the appellant at least 21 days from the date
      of the order’s entry on the docket for the filing and service of the Statement.
      Upon application of the appellant and for good cause shown, the judge may
      enlarge the time period initially specified or permit an amended or
      supplemental Statement to be filed. Good cause includes, but is not limited
      to, delay in the production of a transcript necessary to develop the
      Statement so long as the delay is not attributable to a lack of diligence in
      ordering or paying for such transcript by the party or counsel on appeal. In
      extraordinary circumstances, the judge may allow for the filing of a
      Statement or amended or supplemental Statement nunc pro tunc.

             (ii) If a party has ordered but not received a transcript
      necessary to develop the Statement, that party may request an
      extension of the deadline to file the Statement until 21 days following
      the date of entry on the docket of the transcript in accordance with
      Pa.R.A.P. 1922(b). The party must attach the transcript purchase order
      to the motion for the extension. If the motion is filed at least five days
      before the Statement is due but the trial court does not rule on the
      motion prior to the original due date, the motion will be deemed to
      have been granted.

       (3)   Contents of order.—The judge’s order directing the filing and service
of a Statement shall specify:

             (i)    the number of days after the date of entry of the judge’s order
      within which the appellant must file and serve the Statement;

             (ii)   that the Statement shall be filed of record;


                                     8
       (iii)  that the Statement shall be served on the judge pursuant to
paragraph (b)(1)[;] and both the place the appellant can serve the
Statement in person and the address to which the appellant can mail
the Statement. In addition, the judge may provide an email, facsimile,
or other alternative means for the appellant to serve the Statement on
the judge; and

        (iv)  that any issue not properly included in the Statement timely
filed and served pursuant to subdivision (b) shall be deemed waived.

(4)    Requirements; waiver.

       (i)    The Statement shall set forth only those [rulings or] errors
that the appellant intends to [challenge] assert.

        (ii)   The Statement shall concisely identify each [ruling or] error
that the appellant intends to [challenge] assert with sufficient detail to
identify [all pertinent issues] the issue to be raised for the judge. The
judge shall not require the citation to authorities or the record; however,
appellant may choose to include pertinent authorities and record citations
in the Statement.

         (iii)   The judge shall not require [appellant or appellee] any party
to file a brief, memorandum of law, or response as part of or in conjunction
with the Statement.

        (iv) The Statement should not be redundant or provide lengthy
explanations as to any error. Where non-redundant, non-frivolous issues
are set forth in an appropriately concise manner, the number of errors
raised will not alone be grounds for finding waiver.

       (v)     Each error identified in the Statement will be deemed to
include every subsidiary issue [contained therein which] that was raised
in the trial court; this provision does not in any way limit the obligation of
a criminal appellant to delineate clearly the scope of claimed constitutional
errors on appeal.

        (vi)  If the appellant in a civil case cannot readily discern the basis
for the judge’s decision, the appellant shall preface the Statement with an
explanation as to why the Statement has identified the errors in only general
terms. In such a case, the generality of the Statement will not be grounds
for finding waiver.


                               9
                    (vii) Issues not included in the Statement and/or not raised in
              accordance with the provisions of this paragraph (b)(4) are waived.

       (c)    Remand.

               (1)   An appellate court may remand in either a civil or criminal case for a
       determination as to whether a Statement had been filed and/or served or timely
       filed and/or served.

              (2)   Upon application of the appellant and for good cause shown, an
       appellate court may remand in a civil case for the filing [nunc pro tunc] nunc pro
       tunc of a Statement or for amendment or supplementation of a timely filed and
       served Statement and for a concurrent supplemental opinion. If an appellant has
       a statutory or rule-based right to counsel, good cause shown includes a
       failure by counsel to file a Statement timely or at all.

              (3)     If an appellant represented by counsel in a criminal case was
       ordered to file a Statement and failed to do so or filed an untimely Statement,
       such that the appellate court is convinced that counsel has been [per se] per se
       ineffective, and the trial court did not file an opinion, the appellate court [shall]
       may remand for appointment of new counsel, the filing of a Statement [nunc
       pro tunc] nunc pro tunc, and [for] the preparation and filing of an opinion by the
       judge.

               (4)   In a criminal case, counsel may file of record and serve on the judge
       a statement of intent to file an Anders/[McClendon] Santiago brief in lieu of filing
       a Statement. If, upon review of the Anders/[McClendon] Santiago brief, the
       appellate court believes that there are arguably meritorious issues for review,
       those issues will not be waived; instead, the appellate court may remand for the
       filing of a Statement, a supplemental opinion pursuant to [Rule] Pa.R.A.P.
       1925(a), or both. Upon remand, the trial court may, but is not required to, replace
       appellant’s counsel.

         (d)   Opinions in matters on petition for allowance of appeal.—Upon receipt of
notice of the filing of a petition for allowance of appeal under [Rule] Pa.R.A.P. 1112(c)
(appeals by allowance), the appellate court [below which] that entered the order sought
to be reviewed, if the reasons for the order do not already appear of record, shall forthwith
file of record at least a brief statement, in the form of an opinion, of the reasons for the
order.




                                             10
Official Note:

[Subdivision] Paragraph (a): The 2007 amendments clarif[y]ied that a judge whose
order gave rise to the notice of appeal may ask a prior judge who made a ruling in question
for the reasons for that judge’s decision. In such cases, more than one judge may issue
separate [Rule] Pa.R.A.P. 1925(a) opinions for a single case. It may be particularly
important for a judge to author a separate opinion if credibility was at issue in the pretrial
ruling in question. [See, e.g.] See, e.g., Commonwealth v. Yogel, [307 Pa. Super. 241,
243-44,] 453 A.2d 15, 16 (Pa. Super. 1982). At the same time, the basis for some pre-
trial rulings will be clear from the order and/or opinion issued by the judge at the time the
ruling was made, and there will then be no reason to seek a separate opinion from that
judge under this rule. [See, e.g.] See, e.g., Pa.R.Crim.P. 581(I). Likewise, there will be
times when the prior judge may explain the ruling to the judge whose order has given rise
to the notice of appeal in sufficient detail that there will be only one opinion under [Rule]
Pa.R.A.P. 1925(a), even though there are multiple rulings at issue. The time period for
transmission of the record is specified in Pa.R.A.P. 1931[, and that rule was
concurrently amended to expand the time period for the preparation of the opinion
and transmission of the record].

[Subdivision] Paragraph (b): This [subdivision] paragraph permits the judge whose
order gave rise to the notice of appeal (‘‘judge’’) to ask for a statement of errors
complained of on appeal (‘‘Statement’’) if the record is inadequate and the judge needs
to clarify the errors complained of. The term ‘‘errors’’ is meant to encourage appellants
to use the Statement as an opportunity to winnow the issues, recognizing that they will
ultimately need to be refined to a statement that will comply with the requirements of
Pa.R.A.P. 2116. Nonetheless, the term ‘‘errors’’ is intended in this context to be
expansive, and it encompasses all of the reasons the trial court should not have reached
its decision or judgment, including, for example, those that may not have been decisions
of the judge, such as challenges to jurisdiction.

[P]Subparagraph (b)(1): This subparagraph maintains the requirement that the
Statement be both filed of record in the trial court and served on the judge. Service on
the judge may be accomplished by mail, [or] by personal service, or by any other means
set forth by the judge in the order. The date of mailing will be considered the date of
filing [and of service upon the judge] only if counsel obtains a United States Postal
Service form from which the date of mailing can be verified, as specified in Pa.R.A.P.
1112(c). Counsel is advised both when filing and when serving the trial judge to
retain date-stamped copies of [the] postal forms (or other proofs of timely service
[pleadings if served by hand]), in case questions of waiver arise later, to demonstrate
[as to whether] that the Statement was timely filed or served on the judge. This
subparagraph was amended in 2019 to permit the increasingly frequent preference
of judges to receive electronic or facsimile copies of filings.


                                             11
[P]Subparagraph (b)(2): This subparagraph extends the time period for drafting the
Statement from 14 days to at least 21 days, with the trial court permitted to enlarge the
time period or to allow the filing of an amended or supplemental Statement upon good
cause shown. In Commonwealth v. Mitchell, [588 Pa. 19, 41,] 902 A.2d 430, 444 (Pa.
2006), the Court expressly observed that a Statement filed ‘‘after several extensions of
time’’ was timely. An enlargement of time upon timely application might be warranted if,
for example, there was a serious delay in the transcription of the notes of testimony or in
the delivery of the order to appellate counsel. The 2019 amendments to the rule
provided the opportunity to obtain an extension of time to file the Statement until
21 days after the transcript is filed pursuant to Pa.R.A.P. 1922(b). The appellant
may file a motion for an extension of time, which, if filed in accordance with the
rule, will be deemed granted if not expressly denied before the Statement is due.

A trial court should also enlarge the time or allow for an amended or supplemental
Statement when new counsel is retained or appointed. A supplemental Statement may
also be appropriate when the ruling challenged was so non-specific—[e.g.] e.g., "Motion
Denied"—that counsel could not be sufficiently definite in the initial Statement.

In general, [nunc pro tunc] nunc pro tunc relief is allowed only when there has been a
breakdown in the process constituting extraordinary circumstances. [See, e.g.] See, e.g.,
In re Canvass of Absentee Ballots of Nov. 4, 2003 Gen. Election, [577 Pa. 231, 248-49,]
843 A.2d 1223, 1234 (Pa. 2004) ("We have held that fraud or the wrongful or negligent
act of a court official may be a proper reason for holding that a statutory appeal period
does not run and that the wrong may be corrected by means of a petition filed [nunc pro
tunc] nunc pro tunc.") Courts have also allowed [nunc pro tunc] nunc pro tunc relief
when "non-negligent circumstances, either as they relate to appellant or his counsel"
occasion delay. McKeown v. Bailey, 731 A.2d 628, 630 (Pa. Super. 1999). However,
even when there is a breakdown in the process, the appellant must attempt to remedy it
within a "very short duration" of time. [Id.] Id. [; Amicone v. Rok, 839 A.2d 1109, 1113
(Pa. Super. 2003) (recognizing a breakdown in process, but finding the delay too
long to justify nunc pro tunc relief).]

[P]Subparagraph (b)(3): This subparagraph specifies what the judge must advise
appellants when ordering a Statement.

[P]Subparagraph (b)(4): This subparagraph sets forth the parameters for the Statement
and explains what constitutes waiver. It should help counsel to comply with the concise-
yet-sufficiently-detailed requirement and avoid waiver under either Lineberger v. Wyeth,
894 A.2d 141, 148-49 (Pa. Super. 2006) or Kanter v. Epstein, 866 A.2d 394, 400-03 (Pa.
Super. 2004), allowance of appeal denied, [584 Pa. 678,] 880 A.2d 1239 (Pa. 2005), cert.
denied sub nom. Spector Gadon & Rosen, P.C. v. Kanter, 546 U.S. 1092 (2006). The
paragraph explains that the Statement should be sufficiently specific to allow the judge to
draft the opinion required under Pa.R.A.P. 1925(a), and it provides that the number of

                                            12
issues alone will not constitute waiver—so long as the issues set forth are non-redundant
and non-frivolous. It allows appellants to rely on the fact that subsidiary issues will be
deemed included if the overarching issue is identified and if all of the issues have been
properly preserved in the trial court. This provision has been taken from the United States
Supreme Court rules. [See] See Sup. Ct. R. 14(1). This subparagraph does not in any
way excuse the responsibility of an appellant who is raising claims of constitutional error
to raise those claims with the requisite degree of specificity. This subparagraph also
allows—but does not require—an appellant to state the authority upon which the appellant
challenges the ruling in question[, but it expressly recognizes that a Statement is not
a brief and that an appellant shall not file a brief with the Statement. This paragraph
also recognizes that there may be times that a civil appellant cannot be specific in
the Statement because of the non-specificity of the ruling complained of on appeal.
In such instances, civil appellants may seek leave to file a supplemental Statement
to clarify their position in response to the judge's more specific Rule 1925(a)
opinion] and to identify the place in the record where the basis for the challenge
may be found.

Neither the number of issues raised nor the length of the Statement alone is enough
to find that a Statement is vague or non-concise enough to constitute waiver. See
Astorino v. New Jersey Transit Corp., 912 A.2d 308, 309 (Pa. Super. 2006). The
more carefully the appellant frames the Statement, the more likely it will be that the
judge will be able to articulate the rationale underlying the decision and provide a
basis for counsel to determine the advisability of raising that issue on appeal.
Thus, counsel should begin the winnowing process when preparing the Statement
and should articulate specific errors with which the appellant takes issue and why.
Nothing in the rule requires an appellant to articulate the arguments within a
Statement. It is enough for an appellant—except where constitutional error must
be raised with greater specificity—to have identified the rulings and issues in
regard to which the trial court is alleged to have erred.

[Subdivision] Paragraph (c): The appellate courts have the right under the Judicial
Code to "affirm, modify, vacate, set aside or reverse any order brought before it for review,
and may remand the matter and direct the entry of such appropriate order, or require such
further proceedings to be had as may be just under the circumstances." 42 Pa.C.S. §
706. [The following additions to the rule are based upon this statutory
authorization.]

[P]Subparagraph (c)(1): This subparagraph applies to both civil and criminal cases and
allows an appellate court to seek additional information—whether by supplementation of
the record or additional briefing—if it is not apparent whether an initial or supplemental
Statement was filed and/or served or timely filed and/or served.




                                             13
[P]Subparagraph (c)(2): This subparagraph allows an appellate court to remand a civil
case to allow an initial, amended, or supplemental Statement and/or a supplemental
opinion. [See also]See also 42 Pa.C.S. § 706. In 2019, the rule was amended to
clarify that for those civil appellants who have a statutory or rules-based right to
counsel (such as appellants in post-conviction relief, juvenile, parental termination,
or civil commitment proceedings) good cause includes a failure of counsel to file
a Statement or a timely Statement.

[P]Subparagraph (c)(3): This subparagraph allows an appellate court to remand in
criminal cases only when [the] an appellant, who is represented by counsel, has
completely failed to respond to an order to file a Statement or has failed to do so timely.
It is thus narrower than subparagraph (c)(2).[, above. Prior to these amendments of
this rule, the appeal was quashed if no timely Statement was filed or served;
however, because the failure to file and serve a timely Statement is a failure to
perfect the appeal, it is presumptively prejudicial and "clear" ineffectiveness. See,
e.g.] See, e.g., Commonwealth v. Burton, 973 A.2d 428, 431 (Pa. Super. 2009);
Commonwealth v. Halley, [582 Pa. 164, 172,] 870 A.2d 795, 801 (Pa. 2005);
Commonwealth v. West, 883 A.2d 654, 657 (Pa. Super. 2005). Per se ineffectiveness
applies in all circumstances in which an appeal is completely foreclosed by
counsel’s actions, but not in circumstances in which the actions narrow or serve
to foreclose the appeal in part. Commonwealth v. Rosado, 150 A.3d 425, 433-35
(Pa. 2016). Pro se appellants are excluded from this exception to the waiver
doctrine as set forth in Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998).

Direct appeal rights have typically been restored through a post-conviction relief process,
but when the ineffectiveness is apparent and [per se] per se, the court in West
recognized that the more effective way to resolve such [per se] per se ineffectiveness is
to remand for the filing of a Statement and opinion. [See] See West, 883 A.2d at 657;
see also Burton (late filing of Statement is per se ineffective assistance of counsel).
The procedure set forth in West is codified in subparagraph (c)(3). As the West court
recognized, this rationale does not apply when waiver occurs due to the improper filing of
a Statement. In such circumstances, relief may occur only through the post-conviction
relief process and only upon demonstration by the appellant that, but for the deficiency of
counsel, it was reasonably probable that the appeal would have been successful. An
appellant must be able to identify [per se] per se ineffectiveness to secure a remand
under this section, and any appellant who is able to demonstrate [per se] per se
ineffectiveness is entitled to a remand. Accordingly, this subparagraph does not raise
the concerns addressed in Johnson v. Mississippi, 486 U.S. 578, 588-89 (1988)
(observing that where a rule has not been consistently or regularly applied, it is not—
under federal law—an adequate and independent state ground for affirming petitioner's
conviction.)




                                            14
[P]Subparagraph (c)(4): This subparagraph clarifies the special expectations and duties
of a criminal lawyer. Even lawyers seeking to withdraw pursuant to the procedures set
forth in Anders v. California, 386 U.S. 738 (1967) and [Commonwealth v. McClendon,
495 Pa. 467, 434 A.2d 1185 (1981)] Commonwealth v. Santiago, 978 A.2d 349 (Pa.
2009), are obligated to comply with all rules.[, including the filing of a Statement. See
Commonwealth v. Myers, 897 A.2d 493, 494-96 (Pa. Super. 2006); Commonwealth
v. Ladamus, 896 A.2d 592, 594 (Pa. Super. 2006).] However, because a lawyer will not
file an Anders/[McClendon] Santiago brief without concluding that there are no non-
frivolous issues to raise on appeal, this amendment allows a lawyer to file, in lieu of a
Statement, a representation that no errors [have been raised] are asserted because the
lawyer is (or intends to be) seeking to withdraw under Anders/[McClendon/]Santiago.
At that point, the appellate court will reverse or remand for a supplemental Statement
and/or opinion if it finds potentially non-frivolous issues during its constitutionally required
review of the record.

[Subdivision (d) was formerly (c). The text has not been revised, except to update
the reference to Pa.R.A.P. 1112(c).

The 2007 amendments attempt to address the concerns of the bar raised by cases
in which courts found waiver: (a) because the Statement was too vague; or (b)
because the Statement was so repetitive and voluminous that it did not enable the
judge to focus on the issues likely to be raised on appeal. See, e.g., Lineberger v.
Wyeth, 894 A.2d 141, 148-49 (Pa. Super. 2006); Kanter v. Epstein, 866 A.2d 394, 400-
03 (Pa. Super. 2004), allowance of appeal denied, 584 Pa. 678, 880 A.2d 1239 (2005),
cert. denied sub nom. Spector Gadon & Rosen, P.C. v. Kanter, 546 U.S. 1092 (2006).
Courts have also cautioned, however, ‘‘against being too quick to find waiver,
claiming that Rule 1925(b) statements are either too vague or not specific enough.’’
Astorino v. New Jersey Transit Corp., 912 A.2d 308, 309 (Pa. Super. 2006).

While conciseness and vagueness are very case-specific inquiries, certain
observations may be helpful. First, the Statement is only the first step in framing
the issues to be raised on appeal, and the requirements of Pa.R.A.P. 2116 are even
more stringent. Thus, the Statement should be viewed as an initial winnowing.
Second, when appellate courts have been critical of sparse or vague Statements,
they have not criticized the number of issues raised but the paucity of useful
information contained in the Statement. Neither the number of issues raised nor
the length of the Statement alone is enough to find that a Statement is vague or
non-concise enough to constitute waiver. See Astorino v. New Jersey Transit
Corp., 912 A.2d 308, 309 (Pa. Super. 2006). The more carefully the appellant frames
the Statement, the more likely it will be that the judge will be able to articulate the
rationale underlying the decision and provide a basis for counsel to determine the
advisability of appealing that issue. Thus, counsel should begin the winnowing
process when preparing the Statement and should articulate specific rulings with

                                              15
which the appellant takes issue and why. Nothing in the rule requires an appellant
to articulate the arguments within a Statement. It is enough for an appellant—
except where constitutional error must be raised with greater specificity—to have
identified the rulings and issues that comprise the putative trial court errors.]




                                       16
Rule 1931. Transmission of the Record.

      (a)    Time for transmission.

              (1)    General rule.—Except as otherwise prescribed by this rule or if an
      extension has been granted pursuant to Pa.R.A.P. 1925(b)(2), the record on
      appeal, including the transcript and exhibits necessary for the determination of the
      appeal, shall be transmitted to the appellate court within 60 days after the filing of
      the notice of appeal. If an appeal has been allowed or if permission to appeal has
      been granted, the record shall be transmitted as provided by Pa.R.A.P. 1122
      [allowance of appeal and transmission of record)] or by Pa.R.A.P. 1322
      [(permission to appeal and transmission of record)], as the case may be. The
      appellate court may shorten or extend the time prescribed by this subparagraph
      for a class or classes of cases.

            (2)     Children’s fast track appeals.—In a children’s fast track appeal, the
      record on appeal, including the transcript and exhibits necessary for the
      determination of the appeal, shall be transmitted to the appellate court within 30
      days after the filing of the notice of appeal. If an appeal has been allowed or if
      permission to appeal has been granted, the record shall be transmitted as provided
      by Pa.R.A.P. 1122 [allowance of appeal and transmission of record)] or by
      Pa.R.A.P. 1322 [(permission to appeal and transmission of record)], as the
      case may be.

       (b)    Duty of trial court.—After a notice of appeal has been filed, the judge who
entered the order appealed from shall comply with Pa.R.A.P. 1925 [(opinion in support
of order)], shall cause the official court reporter to comply with Pa.R.A.P. 1922
[(transcription of notes of testimony)] or shall otherwise settle a statement of the
evidence or proceedings as prescribed by this chapter, and shall take any other action
necessary to enable the clerk to assemble and transmit the record as prescribed by this
rule.

       (c)     Duty of clerk to transmit the record.—When the record is complete for
purposes of the appeal, the clerk of the [lower] trial court shall transmit it to the
prothonotary of the appellate court. The clerk of the [lower] trial court shall number the
documents comprising the record and shall transmit with the record a list of the
documents correspondingly numbered and identified with sufficient specificity to allow the
parties on appeal to identify each document and whether it is marked as confidential, so
as to determine whether the record on appeal is complete. Any Confidential Information
Forms and the “Unredacted Version” of any pleadings, documents, or other legal papers
where a “Redacted Version” was also filed shall be separated either physically or
electronically and transmitted to the appellate court. Whatever is confidential shall be
labeled as such. If any case records or documents were sealed in the lower court, the

                                            17
list of documents comprising the record shall specifically identify such records or
documents as having been sealed in the lower court. Documents of unusual bulk or
weight and physical exhibits other than documents shall not be transmitted by the clerk
unless he or she is directed to do so by a party or by the prothonotary of the appellate
court. A party must make advance arrangements with the clerk for the transportation and
receipt of exhibits of unusual bulk or weight. Transmission of the record is effected when
the clerk of the [lower] trial court mails or otherwise forwards the record to the
prothonotary of the appellate court. The clerk of the [lower] trial court shall indicate, by
endorsement on the face of the record or otherwise, the date upon which the record is
transmitted to the appellate court.

         (d)    Service of the list of record documents.—The clerk of the [lower] trial court
shall, at the time of the transmittal of the record to the appellate court, mail a copy of the
list of record documents to all counsel of record, or if unrepresented by counsel, to the
parties at the address they have provided to the clerk. The clerk shall note on the docket
the giving of such notice.

       (e)      Multiple appeals.—Where more than one appeal is taken from the same
order, it shall be sufficient to transmit a single record, without duplication.

        (f)   Inconsistency between list of record documents and documents actually
transmitted.—If the clerk of the [lower]trial court fails to transmit to the appellate court
all of the documents identified in the list of record documents, such failure shall be
deemed a breakdown in processes of the court. Any omission shall be corrected promptly
pursuant to Pa.R.A.P. 1926 [(correction or modification of the record)] and shall not
be the basis for any penalty against a party.

Official Note:

Pa.R.A.P. 1926 [(correction or modification of the record)] provides the means to
resolve any disagreement between the parties as to what should be included in the record
on appeal.




                                             18